An unpub|ishltd order sha|lnot be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAnA

 

 1947A 1 =~

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN LUTHER,

Appellant,

WELLS FARGO BANK, N.A.; AND  §“" H ®
MERRILL LYNCH MORTGAGE

LENDING, INC., (Subprime), gm 0 q 2013

No. 60544

 

Respondents. cu;lzR  
ev

DEPUTY CLERK

ORDER DISMISSING APPEAL

On September 30, 2013, the parties filed a stipulation
agreeing to dismiss this appeal. The stipulation does not specifically
indicate whether appellant is seeking to dismiss this appeal with respect
to respondent Merrill Lynch Mortgage Lending.ib Nonetheless, because
Merrill Lynch is represented by the same counsel as Wells Fargo, we
construe the stipulation as an agreement to dismiss this appeal in its
entirety. Having considered the stipulation, we approve it and hereby
dismiss this appeal. The parties shall bear their own costs and attorney
fees. NRAP 42(};)).

lt is so ORDERED.

9

QWMW-P , c.J.
j

cc: Hon. Patrick Flanagan, District Judge
Mark L. Mausert
Tiffany & Bosco, P. A.
Washoe District Court Clerk